        Case 2:16-cv-01267-EFB Document 39 Filed 01/12/21 Page 1 of 7


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MICHAEL STANDEN,                                   No. 2:16-cv-1267-EFB
12                       Plaintiff,
13            v.                                         ORDER
14    ANDREW SAUL, Commissioner of Social
      Security,
15
                         Defendant.
16

17

18          Plaintiff moves for an award of attorney’s fees and costs under the Equal Access to Justice

19   Act (“EAJA”), 28 U.S.C. § 2412(d)(1). ECF Nos. 34, 35, 38. He seeks fees in the amount of

20   $15,719.82 for 72.29 hours spent litigating this action (including the instant motion for fees) and

21   associated expenses (such as court filing fees). Id. The Commissioner opposes the motion,

22   arguing that her opposition to plaintiff’s litigation was substantially justified and thus fees should

23   not be granted. ECF No. 36. Alternatively, if the court finds that fees are appropriate, the

24   Commissioner argues that plaintiff is not entitled to expenses, that the fee amount should be

25   reduced, and that the fee award should not be assigned to plaintiff’s attorney. Id. For the reasons

26   that follow, the court concludes that the Commissioner has not met his burden of showing that he

27   was substantially justified in opposing plaintiff’s claim that the ALJ erroneously failed to

28   consider evidence from his treating physician. The court finds that the requested fees and
                                                        1
        Case 2:16-cv-01267-EFB Document 39 Filed 01/12/21 Page 2 of 7


 1   expenses are, for the most part, reasonable and thus the motion for fees is granted in part as
 2   explained below.
 3      I.      Background
 4           The Commissioner denied plaintiff’s application for a period of disability and disability
 5   insurance benefits under the Social Security Act after an ALJ determined that plaintiff was not
 6   disabled under the Act because he retained “the residual functional capacity to perform light
 7   work” with some limitations. ECF No. 24 at 1-4. Plaintiff sought review in this court. ECF No.
 8   1. Plaintiff challenged the agency’s determination on three grounds: (1) that the ALJ failed to
 9   consider post-surgery opinions of plaintiff’s treating physician, Dr. Reddy; (2) that the ALJ failed
10   to address work restrictions assigned to plaintiff by another treating physician, Dr. Smith; and (3)
11   that the ALJ failed to address plaintiff’s evidence of medication side effects. ECF No. 18.
12           The parties filed cross-motions for summary judgment. Id.; ECF No. 23. On September
13   25, 2017, this court denied plaintiff’s motion and granted the Commissioner’s cross-motion. ECF
14   No. 24. Plaintiff appealed, and, in a direct and unanimous decision, a panel of the United States
15   Court of Appeals for the Ninth Circuit reversed this court’s decision as to the first ground
16   (regarding Dr. Reddy’s opinions) and otherwise affirmed. ECF No. 30. The panel held:
17           The ALJ erred in failing to consider Dr. Reddy’s post-surgery records and
             evaluate the opinions contained therein. See Marsh v. Colvin, 792 F.3d 1172-73
18           (9th Cir. 2015) (“an ALJ cannot in its decision totally ignore a treating doctor and
             his or her notes”); Tommasetti v. Astrue, 533 F.3d 1035, 1041 (9th Cir. 2008)
19           (“The ALJ must consider all medical opinion evidence.”). Where, if credited, a
             medical opinion that the ALJ failed to address could affect the disability
20           determination, it is “appropriate to vacate the district court’s opinion, remand with
             instructions to the district court to remand to the ALJ, and specifically to invite
21           the ALJ to comment” on the overlooked records. Marsh, 792 F.3d at 1173.
22           Because the ALJ expressly limited his consideration of Dr. Reddy’s opinions to
             those provided prior to Standen’s surgery, we reject the Commissioner’s
23           argument that the ALJ adequately considered Dr. Reddy’s post-surgery records
             and provided legitimate reasons for discounting them. We likewise reject the
24           Commissioner’s argument that, by not challenging the ALJ’s assessment of other
             medical opinion evidence, Standen has waived any challenge to the ALJ’s failure
25           to consider Dr. Reddy’s opinions.
26           We also reject the Commissioner’s assertion that Dr. Reddy’s post-surgery
             records support the ALJ’s findings and any error was thus harmless. Dr. Reddy’s
27           post-surgery records include the opinion that Standen could return to work but
             with “[n]o lifting greater than 10-15 pounds.” This opinion is inconsistent with
28           the ALJ’s RFC finding that Standen could perform “light work,” including lifting
                                                       2
         Case 2:16-cv-01267-EFB Document 39 Filed 01/12/21 Page 3 of 7


 1                 up to twenty pounds. See 20 C.F.R. § 404.1567(b). Because Dr. Reddy’s opinion
                   is inconsistent with the ALJ’s RFC finding, we cannot “confidently conclude”
 2                 that the error was harmless. Marsh, 792 F.3d at 1173.
 3   ECF No. 30 at 3-4. In accordance with the appellate court’s order, this court vacated the

 4   judgment in the Commissioner’s favor, entered judgment in plaintiff’s favor, and remanded the

 5   case to the agency for further proceedings. ECF No. 31. Plaintiff now seeks attorney fees as the

 6   prevailing party under the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412(d).

 7           II.       Substantial Justification

 8                 Under EAJA, “a court shall award to a prevailing party other than the United States fees

 9   and other expenses . . . unless the court finds that the position of the United States was

10   substantially justified or that special circumstances make an award unjust.” 28 U.S.C.

11   § 2412(d)(1)(A). The parties do not dispute that plaintiff is a prevailing party under the statute.

12   The Commissioner, however, argues that his opposition to plaintiff’s case was substantially

13   justified.

14                 The government bears the burden of showing that its position was substantially justified.

15   Gardner v. Berryhill, 856 F.3d 652, 656 (9th Cir. 2017). It satisfies that burden by showing that

16   the position was “justified to a degree that would satisfy a reasonable person” as having a

17   “reasonable basis both in law and fact.” Pierce v. Underwood, 487 U.S. 552, 565 (1988). The

18   government must justify its position – on the issue for which remand was ordered – in both the

19   agency and court proceedings.1 Gardner, 856 F.3d at 656. Where the ALJ’s decision has been

20   reversed for procedural errors, “the question is not whether the government’s position as to the

21   merits of [the plaintiff]’s disability claim was substantially justified. Rather, the relevant question

22   is whether the government’s decision to defend on appeal the procedural errors committed by the

23   ALJ was substantially justified.” Shafer v. Astrue, 518 F.3d 1067, 1071 (9th Cir. 2008)

24   (emphasis in original, internal citation marks omitted).

25   /////

26                 1
              Accordingly, the court notes, the Commissioner’s statement in his opposition brief that
27   he was successful on two of the three issues raised by plaintiff in this action, and was thus
     substantially justified regarding those two issues, is irrelevant to whether fees may be awarded
28   under EAJA.
                                                         3
        Case 2:16-cv-01267-EFB Document 39 Filed 01/12/21 Page 4 of 7


 1          Under the Ninth Circuit’s “treating physician” rule, an ALJ reviewing a claim for
 2   disability under the Act must provide specific and legitimate reasons supported by substantial
 3   evidence in the record for rejecting the opinion of a treating physician. Gardner, 856 F.3d at 657.
 4   Where an ALJ fails to meet that standard and the physician’s opinion favors a finding of
 5   disability, remand is “a foregone conclusion.” Id. at 657-68. In that situation, the government
 6   has no basis to oppose remand to the agency, even if it has a legitimate basis for opposing the
 7   merits of the underlying claim of disability and may ultimately succeed on that issue. Id. at 657.
 8   Failure to provide “clear and convincing” reasons for rejecting the opinion of a treating physician
 9   is a procedural error by the ALJ, and the government is not substantially justified in opposing
10   remand where the error has occurred. Shafer, 518 F.3d at 1071-72.
11          The Commissioner argues that his opposition here was substantially justified because: (1)
12   this court initially agreed with his position and granted his motion for summary judgment and (2)
13   the ALJ’s decision shows that he did not ignore Dr. Reddy’s post-surgery opinions.
14          The U.S. Supreme Court has stated that “the fact that one other court agreed or disagreed
15   with the Government does not establish whether its position was substantially justified.
16   Conceivably, the Government could take a position that is not substantially justified, yet win;
17   even more likely, it could take a position that is substantially justified, yet lose. Nevertheless, a
18   string of losses can be indicative; and even more so a string of successes.” Pierce, 487 U.S. at
19   569. Accordingly, the Ninth Circuit has held that the fact that a district court initially found in the
20   government’s favor is a factor that the court may consider in determining whether the
21   government’s position was substantially justified. Garnica v. Astrue, 378 F. App’x 680, 681-82
22   (9th Cir. 2010). A split panel opinion on appeal may also be considered. Id. These factors are
23   “not necessarily conclusive.” Id.
24          The fact that the government initially prevailed in this court weighs in favor of a finding
25   of substantial justification. However, all other considerations weigh against such a finding. First,
26   the appellate panel unanimously and decisively found against the government on the issue of Dr.
27   Reddy’s post-surgical opinions. Second, the Commissioner’s argument that he was substantially
28   justified because the ALJ did consider Dr. Reddy’s opinion is simply an attempt to relitigate an
                                                         4
        Case 2:16-cv-01267-EFB Document 39 Filed 01/12/21 Page 5 of 7


 1   issue that the Ninth Circuit has expressly decided against the Commissioner. ECF No. 30 at 3
 2   (“The ALJ erred in failing to consider Dr. Reddy’s post-surgery records and evaluate the opinions
 3   contained therein.”). Third, as the Commissioner recognizes in his opposition brief, the ALJ’s
 4   mistake here – failing to expressly provide clear and convincing reasons for rejecting Dr. Reddy’s
 5   post-surgery opinions – was the type of procedural error for which remand was a “foregone
 6   conclusion” and the government lacks any justification for defending. ECF No. 36 at 6.
 7   Accordingly, the court finds that the Commissioner lacked a substantial justification for opposing
 8   remand in this action and an award of fees to plaintiff is appropriate.
 9      III.      Reasonableness of Fee Request
10             The EAJA directs the court to award a reasonable fee. 28 U.S.C. § 2412(d)(2)(A). In
11   determining whether a fee is reasonable, the court considers the hours expended, the reasonable
12   hourly rate and the results obtained. See Comm’r, INS v. Jean, 496 U.S. 154 (1990); Hensley v.
13   Eckerhart, 461 U.S. 424 (1983); Atkins v. Apfel, 154 F.3d 986 (9th Cir. 1998). “[E]xcessive,
14   redundant, or otherwise unnecessary” hours should be excluded from a fee award, and charges
15   that are not properly billable to a client are not properly billable to the government. Hensley, 461
16   U.S. at 434. “[A]n award of fees should be properly apportioned to pursuing the stages of the
17   case in which the government lacked substantial justification.” Corbin v. Apfel, 149 F.3d 1051,
18   1053 (9th Cir. 1998).
19             “A district court can reduce a lawyer’s request for duplicative or unnecessary work, and it
20   can impose up to a 10 percent reduction without explanation.” Chaudhry v. City of Los Angeles,
21   751 F.3d 1096, 1111 (9th Cir. 2014) (citing Moreno v. City of Sacramento, 534 F.3d 1106, 1112
22   (9th Cir. 2008)). But where a greater reduction is imposed, the district court “must provide a
23   clear and concise explanation for why it chose the specific percentage to apply.” Gonzalez v. City
24   of Maywood, 729 F.3d 1196, 1200 (9th Cir. 2013).
25             Plaintiff’s counsel has provided detailed billing records for the work performed in this
26   court, the Court of Appeal, and in preparing the instant motion for fees. ECF Nos. 35, 38. He
27   seeks $13,051.40 for work in the initial district court proceedings and the Ninth Circuit
28   proceedings plus $1,647.41 in costs and expenses. ECF No. 35. He seeks $1021.27 for work
                                                         5
         Case 2:16-cv-01267-EFB Document 39 Filed 01/12/21 Page 6 of 7


 1   performed for the instant motion. ECF No. 38. The Commissioner asks the court to award no
 2   money for costs and expenses and reduce the fee award to $10,000.
 3           The Commissioner argues that costs and expenses are precluded because the Ninth
 4   Circuit’s mandate stated, “The parties shall bear their own costs.” ECF No. 30 at 1. However, as
 5   plaintiff notes in reply, this statement referred to taxation of costs under 28 U.S.C. § 1920. See
 6   also Fed. R. App. P. 39. Plaintiff’s motion for attorney fees under EAJA presents a separate issue
 7   not addressed by the Court of Appeal. Accordingly, the court finds that plaintiff is entitled to his
 8   costs and expenses.
 9           The Commissioner asks this court to reduce the award of fees by over $3000 because
10   plaintiff used a good portion of his summary judgment brief in his brief to the Ninth Circuit.
11   Plaintiff’s billing records reflect that counsel spent about 34 hours preparing the summary
12   judgment brief and about 26 hours preparing the Ninth Circuit brief. The court must balance
13   deference to counsel’s judgment about how much time was necessary on a matter with the need to
14   disallow fees for redundant work. See Costa v. Comm’r of SSA, 690 F.3d 1132, 1136 (9th Cir.
15   2012) (“courts should generally defer to the winning lawyer’s professional judgment as to how
16   much time he was required to spend on the case.” (internal quotation marks omitted)). The court
17   agrees with the Commissioner that there is substantial duplication between the summary
18   judgment briefing and the Ninth Circuit briefing and that a reduction of 10 hours is appropriate
19   for the work performed on the appellate brief. That work was billed at $201.60 per hour and thus
20   the court will reduce the fee award by $2,016.00.
21           In addition, counsel’s records include billing entries for purely clerical work. “[P]urely
22   clerical work or secretarial tasks should not be billed at a paralegal or lawyer’s rate, regardless of
23   who performs them.” Missouri v. Jenkins, 491 U.S. 274, 288 n. 10 (1989). Accordingly, the
24   court declines to award fees for $58.26 worth of time spent preparing certification of service, the
25   consent form, and a notice of change of address, and in calendaring a deadline.
26           In conclusion, the court will award $13,645.82 in attorney fees to plaintiff. This sum
27   reflects time spent litigating the case ($13,051.40) minus redundant work ($2016) and clerical
28   /////
                                                         6
        Case 2:16-cv-01267-EFB Document 39 Filed 01/12/21 Page 7 of 7


 1   work ($58.26) plus costs and expenses ($1647.41) plus time spent litigating the instant motion
 2   ($1021.27).
 3      IV.      Assignment of Fees to Counsel
 4            The Commissioner requests that any fee award be made to plaintiff, not counsel. Astrue v.
 5   Ratliff, 560 U.S. 586 (2010) requires fees awarded under the EAJA to be paid directly to the
 6   litigant. However, courts in this district regularly order payment directly to counsel where
 7   plaintiff does not have a debt that is subject to offset and has assigned his or her right to EAJA
 8   fees to counsel. See, e.g., Allen v. Colvin, 2014 WL 6901870 at *3 (E.D. Cal. 2014); Knyazhina
 9   v. Colvin, 2014 WL 5324302 at *3 (E.D. Cal. 2014); Louis v. Astrue, 2012 WL 92884 at *7 (E.D.
10   Cal. 2012); Burnham v. Astrue, 2011 WL 6000265 at *2 (E.D. Cal. 2011); and Calderon v.
11   Astrue, 2010 WL 4295583 at *8 (E.D. Cal. 2010).
12            Plaintiff has submitted with his motion a copy of an agreement assigning his right to
13   EAJA fees to his attorney. ECF No. 35-1. Accordingly, the court will respect the agreement
14   between plaintiff and his attorney, assuming that plaintiff has no debt that requires offset.
15      V.       Order
16            Accordingly, IT IS HEREBY ORDERED that:
17            1. Plaintiff's motion for attorney fees under the Equal Access to Justice Act (ECF No.
18               35) is granted in part as provided in this order;
19            2. Plaintiff is awarded $13,645.82 for attorney fees under 28 U.S.C. § 2412(d); and
20            3. The Commissioner shall determine whether plaintiff's EAJA attorney fees are subject
21               to any offset permitted under the United States Department of the Treasury’s Offset
22               Program and, if the fees are not subject to an offset, shall honor plaintiff’s assignment
23               of EAJA fees and shall cause the payment of fees to be made directly to plaintiff’s
24               counsel pursuant to the assignment executed by plaintiff.
25   DATED: January 12, 2021.
26

27

28
                                                         7
